
	

113 S1156 IS: Understanding the True Cost of College Act of 2013
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1156
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Franken (for
			 himself, Mr. Grassley,
			 Mr. Harkin, Mr.
			 Rubio, Mrs. Gillibrand,
			 Mrs. Murray, Mr. Cardin, Mr.
			 Schumer, Mr. Carper,
			 Mr. Blumenthal, Mr. Wyden, Mr.
			 Durbin, Mr. Whitehouse,
			 Mr. Johnson of South Dakota,
			 Mr. Coons, and Ms. Mikulski) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Higher Education Opportunity Act to add
		  disclosure requirements to the institution financial aid offer form and to
		  amend the Higher Education Act of 1965 to make such form
		  mandatory.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Understanding the True Cost of
			 College Act of 2013.
		2.Institution
			 financial aid offer form
			(a)Institution
			 financial aid offer formSection 484 of the Higher Education
			 Opportunity Act (20 U.S.C. 1092 note) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)Standard
				FormatThe Secretary of Education, in consultation with the heads
				of relevant Federal agencies, shall develop a standard format for financial aid
				offer forms based on recommendations from representatives of students,
				students’ families, institutions of higher education, secondary school and
				postsecondary counselors, and nonprofit consumer
				groups.
						;
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Key required
				contents for offer formThe standard format developed under
				subsection (a) shall include, in a consumer-friendly manner that is simple and
				understandable, the following items clearly separated from each other and
				listed on the first page of the financial aid offer form in either electronic
				or written format:
							(1)Information on
				the student's cost of attendance based on the most current costs for the
				academic period covered by the financial aid offer form, including the
				following:
								(A)Tuition and fees,
				as determined under section 472 of the Higher Education Act of 1965 (20 U.S.C.
				1087ll).
								(B)Room and board
				costs, as determined under section 472 of the Higher Education Act of 1965 (20
				U.S.C. 1087ll).
								(C)Books and
				supplies, as determined under section 472 of the Higher Education Act of 1965
				(20 U.S.C. 1087ll).
								(D)Transportation,
				as determined under section 472 of the Higher Education Act of 1965 (20 U.S.C.
				1087ll).
								(E)Miscellaneous
				personal expenses, as determined under section 472 of the Higher Education Act
				of 1965 (20 U.S.C. 1087ll).
								(2)The amount of
				financial aid that the student does not have to repay, such as scholarships,
				grant aid offered under title IV of the Higher Education Act of 1965 (20 U.S.C.
				1070 et seq.), or grant aid offered by the institution, a State, or an outside
				source to the student for such academic period, including a disclosure that the
				financial aid does not have to be repaid and whether the student can expect to
				receive similar amounts of such financial aid for each academic period the
				student is enrolled at the institution.
							(3)The net price
				that the student, or the student's family on behalf of the student, will have
				to pay for the student to attend the institution for such academic period,
				equal to—
								(A)the cost of
				attendance as described in paragraph (1) for the student for such academic
				period, minus
								(B)the amount of
				financial aid described in paragraph (2) that is included in the financial aid
				offer form.
								(4)Work study
				assistance, including a disclosure that the aid must be earned by the student
				and a disclosure that the assistance offered is subject to the availability of
				employment opportunities.
							(5)The types and
				amounts of loans under part D or E of title IV of the Higher Education Act of
				1965 (20 U.S.C. 1087a et seq., 1087aa et seq.) that the institution recommends
				for the student for such academic period, a disclosure that such loans have to
				be repaid, a disclosure that the student can borrow a lesser amount than the
				recommended loan amount, a clear use of the word loan to describe
				the recommended loan amounts, the interest rates, fees, the expected monthly
				repayment amounts (assuming a 10-year repayment plan), the total amount the
				student will pay over the life of the loans (assuming a 10-year repayment
				plan), and a disclosure that the student may be eligible for longer repayment
				terms, such as extended or income-based plans, and that longer repayment terms
				may result in the student paying more money over the life of the loans.
							(6)Where a student
				or the student’s family can seek additional information regarding the financial
				aid offered, including contact information for the institution’s financial aid
				office and the Department of Education’s website on financial aid.
							(7)A disclosure that
				Federal student loans offer generally more favorable terms and beneficial
				repayment options than private education loans so students should examine
				available Federal student loan options before applying for private education
				loans, and an explanation to be written by the Secretary of Education, in
				consultation with the heads of relevant Federal agencies, of the benefits
				unique to Federal student loans, including various repayment plans, loan
				forgiveness, and loan deferment, and the terms to examine carefully if
				considering a private education loan.
							(8)The deadline and
				summary of the process, if any, for accepting the financial aid offered in the
				financial aid offer form.
							(9)The academic
				period covered by the financial aid offer form and a clear indication whether
				the aid offered is based on full-time or part-time enrollment.
							(10)With respect to
				institutions where more than 30 percent of enrolled students borrow loans to
				pay for their education, the institution’s most recent cohort default rate, as
				defined in section 435(m) of the Higher Education Act of 1965 (20 U.S.C.
				1085(m)), compared to the national average cohort default rate.
							(11)Any other
				information the Secretary of Education, in consultation with the heads of
				relevant Federal agencies, determines necessary so that students and parents
				can make informed loan borrowing decisions, including quality metrics such as
				percentage of students at the institution who take out student loans and
				average debt at graduation for students at the
				institution.
							;
				and
				(3)by adding at the
			 end the following:
					
						(c)Other required
				contents for the offer formThe standard format developed under
				subsection (a) shall also include the following information to be included on
				the financial aid offer form in a concise format determined by the Secretary of
				Education, in consultation with the heads of relevant Federal agencies:
							(1)A concise summary
				of the terms and conditions of financial aid recommended under paragraphs (2),
				(4), and (5) of subsection (b), and a method to provide students with
				additional information about such terms and conditions, such as links to the
				supplementary information.
							(2)At the
				institution’s discretion, additional options for paying for the net amount
				listed in subsection (b)(3), such as the amount recommended to be paid by the
				student or student’s family, Federal Direct PLUS Loans under section 455 of the
				Higher Education Act of 1965 (20 U.S.C. 1087e), or private education loans. If
				the institution recommends private education loans, as defined in section 140
				of the Truth in Lending Act (15 U.S.C. 1650), the financial aid offer form
				shall contain the additional following disclosures on the offer form:
								(A)The availability
				of, and the student’s potential eligibility for, Federal financial assistance
				under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
				seq.).
								(B)The impact of a
				proposed private education loan on the student’s potential eligibility for
				other financial assistance, including Federal financial assistance under title
				IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
								(C)The student’s
				ability to select a private educational lender of the student’s choice.
								(D)The student's
				right to accept or reject a private education loan within the 30-day period
				following a private educational lender’s approval of a student’s application
				and a student’s 3-day right-to-cancel period.
								(E)With respect to
				dependent students, any reference to private education loans shall be
				accompanied by information about the recommended family contribution and the
				availability of, and terms and conditions associated with, Federal Direct PLUS
				Loans under section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e)
				for the student's parents regardless of family income, and of the student’s
				increased eligibility for Federal student loans under title IV of the Higher
				Education Act of 1965 (20 U.S.C. 1070 et seq.) if the student's parents are not
				able to borrow under the Federal Direct PLUS Loan program.
								(3)The following
				disclosures:
								(A)That the
				financial aid offer form only contains information for 1 academic period and
				the financial aid offered in following academic periods may change, unless the
				institution is offering aid that covers multiple academic periods.
								(B)How
				non-institutional scholarships awarded to the student affect the financial aid
				package offered to the student.
								(C)A concise summary
				of any Federal or institutional conditions required to receive and renew
				financial aid and a method to provide students with additional information
				about these conditions, such as links to the supplementary information.
								(d)Additional
				requirements for financial aid offer formIn addition to the
				requirements listed under subsections (b) and (c), the financial aid offer form
				shall meet the following requirements:
							(1)Clearly
				distinguish between the aid offered in paragraphs (2), (4), and (5) of
				subsection (b), by including a subtotal for the aid offered in each of such
				paragraphs and by refraining from commingling the different types of aid
				described in such paragraphs.
							(2)Use standard
				definitions and names for the terms described in subsection (b) that are
				developed by the Secretary of Education in consultation with the heads of
				relevant Federal agencies, representatives of institutions of higher education,
				nonprofit consumer groups, students, and secondary school and higher education
				guidance counselors, not later than 3 months after the date of enactment of the
				Understanding the True Cost of College Act of
				2013.
							(3)If an
				institution’s recommended Federal student loan aid offered in subsection (b)(5)
				is less than the Federal maximum available to the student, the institution
				shall provide additional information on Federal student loans, including the
				types and amounts for which the student is eligible in an attached document or
				webpage.
							(4)Use standard
				formatting and design that the Secretary of Education, in consultation with the
				heads of relevant Federal agencies, representatives of institutions of higher
				education, nonprofit consumer groups, students, and secondary school and higher
				education guidance counselors determine is appropriate to produce multiple
				draft financial aid offer designs for consumer testing not later than 3 months
				after the date of enactment of the Understanding the True Cost of College Act of
				2013 to ensure—
								(A)that figures
				described in paragraphs (1) through (5) of subsection (b) are in the same font,
				appear in the same order, and are displayed prominently on the first page of
				the financial aid offer form whether produced in written or electronic format;
				and
								(B)that the other
				information required in (b) and (c) appears in a standard format and design on
				the financial aid offer form.
								(5)Include an
				attestation that the student has accessed and read the financial aid offer
				form, if provided to the student in electronic format.
							(6)Include language
				developed by the Secretary of Education, in consultation with the heads of
				relevant Federal agencies, notifying eligible students that they may be
				eligible for education benefits, and where they can locate more information
				about such benefits, described in the following provisions:
								(A)Chapter 30, 31,
				32, 33, 34, or 35 of title 38, United States Code.
								(B)Chapter 101, 105,
				106A, 1606, 1607, or 1608 of title 10, United States Code.
								(C)Section 1784a,
				2005, or 2007 of title 10, United States Code.
								(e)Additional
				informationNothing in this section shall preclude an institution
				from supplementing the financial aid offer form with additional information so
				long as such additional information supplements the financial aid offer form
				and is not located on the financial aid offer form.
						(f)Consumer
				testing
							(1)In
				generalNot later than 3 months after the date of enactment of
				the Understanding the True Cost of College
				Act of 2013, the Secretary of Education, in consultation with the
				heads of relevant Federal agencies, shall establish a process to submit the
				financial aid offer form developed under this section for consumer testing
				among representatives of students (including low-income students, first
				generation college students, adult students, and prospective students),
				students’ families (including low-income families, families with first
				generation college students, and families with prospective students),
				institutions of higher education, secondary school and postsecondary
				counselors, and nonprofit consumer groups.
							(2)Length of
				Consumer TestingThe Secretary of Education shall ensure that the
				consumer testing lasts no longer than 6 months after the process for consumer
				testing is developed under paragraph (1).
							(3)Use of
				resultsThe results of consumer testing under paragraph (1) shall
				be used in the final development of the financial aid offer form.
							(4)Reporting
				requirementNot later than 3 months after the date the consumer
				testing under paragraph (1) concludes, the Secretary of Education shall submit
				to Congress the final standard financial aid offer form and a report detailing
				the results of such testing, including whether the Secretary added any
				additional items to the standard financial aid offer form pursuant to
				subsection (b)(10).
							(5)Authority to
				modifyThe Secretary of Education may modify the definitions,
				terms, formatting, and design of the financial aid offer form based on the
				results of consumer testing required under this subsection and before
				finalizing the
				form.
							.
				(b)Mandatory
			 formPart B of title I of the Higher Education Act of 1965 (20
			 U.S.C. 1011 et seq.) is amended by adding at the end the following:
				
					124.Use of
				mandatory financial aid offer form
						(a)In
				generalNotwithstanding any
				other provision of law, each institution of higher education that receives
				Federal financial assistance under this Act shall use the financial aid offer
				form developed under section 484 of the Higher Education Opportunity Act (20
				U.S.C. 1092 note) in providing written or electronic financial aid offers to
				students enrolled in, or accepted for enrollment in, the institution.
						(b)Effective
				dateThe requirement under subsection (a) shall take effect 8
				months after the Secretary of Education finalizes the offer form developed
				under section 484(a) of the Higher Education Opportunity Act (20 U.S.C. 1092
				note).
						.
			
